[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              MAR 6, 2009
                               No. 08-14399                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 07-00286-CR-1-CC-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

CLOVIS A. REEVES,
a.k.a. Clovis Reeves,
a.k.a. C,
a.k.a. Clovis Reed,
a.k.a. KJ,
a.k.a. Keith Johnson,
a.k.a. T,
a.k.a. K,
a.k.a. Alaray Reed,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (March 6, 2009)
Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Clovis A. Reeves appeals his convictions on one count of conspiracy to

make false statements in an application for the purchase of firearms, 18 U.S.C.

§ 371, seven counts of making false statements in an application for the purchase

of firearms, 18 U.S.C. §§ 924(a)(1)(A), 2, and four counts of being a convicted

felon in possession of a firearm, 18 U.S.C. §§ 922(g), 924(a)(2). The sole issue on

appeal is whether the district court committed reversible error when it denied

Reeves’s motion in limine to exclude the testimony of 14 New Jersey police

officers as to their recovery of firearms from crime scenes near his residences.

      We review a district court’s evidentiary ruling for abuse of discretion.

United States v. Baker, 432 F.3d 1189, 1202 (11th Cir. 2005). “An abuse of

discretion arises when the district court’s decision rests upon a clearly erroneous

finding of fact, an errant conclusion of law, or an improper application of law to

fact.” Id.

      “Relevant evidence” is broadly defined. United States v. Glasser, 773 F.2d

1553, 1559 n.4 (11th Cir. 1985). To be relevant, “(1) [t]he evidence must be

probative of the proposition it is offered to prove, and (2) the proposition to be

proved must be one that is of consequence to the determination of the action.” Id.



                                           2
In general, “evidence introduced in a criminal trial should relate only to the

specific offense charged in the indictment.” United States v. Audsley, 486 F.2d

289, 290 (5th Cir. 1973) (per curiam). “Although relevant, evidence may be

excluded if its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of

undue delay, waste of time, or needless presentation of cumulative evidence.”

Fed.R.Evid. 403.

         District courts have broad discretion to admit probative evidence, but their

discretion to exclude evidence under Rule 403 is limited. United States v.

Terzado-Madruga, 897 F.2d 1099, 1117 (11th Cir. 1990). “[T]he application of

Rule 403 must be cautious and sparing. Its major function is limited to excluding

matter of scant or cumulative probative force, dragged in by the heels for the sake

of its prejudicial effect.” United States v. Mills, 704 F.2d 1553, 1560 (11th Cir.

1983).

         Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Evidence that some of the firearms in question were

recovered at crime scenes in New Jersey shortly after their purchase in Georgia

was probative of Reeves’s possession of the firearms and his participation in the

conspiracy to acquire and transport them. The evidence also was not so



                                            3
prejudicial, misleading, or duplicative as to warrant its exclusion under Rule 403.

The district court did not abuse its discretion in denying Reeves’s motion in limine.

      AFFIRMED.




                                          4